Townsend, C. J.
Appellant was indicted under §2273 Burns 1914, Acts 1905 p. 584, §381, for knowingly receiving, concealing and aiding in the concealment *196of a stolen automobile. A trial by jury resulted in his conviction.
It is claimed that the verdict is not sustained by sufficient evidence, in this, that there is a total lack of evidence to identify the automobile charged in the indictment as an automobile knowingly received by appellant.
1. Appellant’s contention finally reduces itself to this, that the only evidence introduced to identify the car was that of. the alleged thieves, and that this is uncorroborated. In this connection it is sufficient to say that appellant’s own confession was corroboration; but it is contended by appellant that because this confession was made under inducement that it must be corroborated, and that the corroboration of the confession by the thief is not sufficient.
2. In all of these propositions counsel for the appellant are in error. Section 2115 Bums 1914, Acts 1905 p. 584, §239, makes a confession by inducement competent evidence, and provides that the matters which induced the confession shall be heard by the jury, and this section then provides that such confession shall be corroborated. Corroboration by an accomplice is sufficient. It has been held in this state that one may be convicted upon the testimony of an accomplice alone, if it is sufficiently satisfactory to the jury. Johnson v. State (1879), 65 Ind. 269.
3. Our Code, by the third subdivision of §2111 Bums 1914, Acts 1905 p. 584, §235, makes accomplices who consent to testify competent witnesses; and this court in Schuster v. State (1912), 178 Ind. 320, 99 N. E. 422, approved an instruction which told the jury that they might convict upon the uncorroborated testimony of an accomplice. Johnson v. State, supra, and Conway v. State (1889), 118 Ind. 482, 485, 21 N. E. 285, are there cited with approval.
*1974. 5. It is also complained by appellant that evidence was admitted, over his objection, that he had received and concealed, or helped to conceal, other stolen cars. This was competent to show guilty knowledge and intent. Many of appellant’s objections are to the order in which testimony was introduced. That is to say, they go to the question as to whether the corpus of the crime was made out, before certain evidence is admissible. The order of proof in such case is largely in the discretion of the trial court. Knox v. State (1905), 164 Ind. 226, 236, 72 N. E. 255, 108 Am. St. 291. The corpus of the crime, by the very necessity of such a case as this, must be proven by piecing together detached bits of evidence.
6. Appellant’s complaint about the sufficiency of the evidence in this case goes rather to the quality of the evidence than to its quantity. Its quality is peculiarly for the trial court and’ for the jury. The verdict is sustained by sufficient evidence and no prejudicial error was committed in the admission or exclusion of evidence.
Judgment of the trial court is affirmed.